Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on August 16, 2022 has been entered and made of record.  Claims 21, 22, and 24-40 are pending and are being examined in this application.
Applicant’s arguments with respect to the 103 rejections have been fully considered, but are unpersuasive for at least the following reasons:
Applicant argues that Calabria and Hickman do not teach or suggest “...accessing, via a computing device, a user profile associated with the user, the user profile comprising information indicating a type of social status with a set of users; identifying, via the computing device, for each of the set of commenters, a type of social status indicating a type of relationship with the user; filtering, via the computing device, said set of commenters to identify a subset of commenters based on said type of social status; modifying, via the computing device, said list of comments in accordance with a subset of commenters identified based on said identified subset of commenters; and communicating, over the network, said online content website, said communicated website comprising said content and said modified list of comments for presentation to the user,” as claimed [Response, pg. 8].
In particular, applicant argues Calabria’s disclosure of “[r]anking reviews is not structurally or functionally the same as filtering reviewers” and Hickman’s disclosure of “selecting certain content (a user/share’s content) to share with a user/consumer...is structurally and functionally different from filtering commenters (e.g., those users that comment on content)” [Response, pg. 8].
However, Hickman discloses that a subset of sharer content is selected for presentation based on relationship type (e.g., “Family” or “Acquaintance”) between each sharer and the consumer [pars. 105-107 and 119]. Selecting a subset of sharer content is considered to teach filtering content. Filtering based on relationship type of the sharers means that only the content shared by sharers who have a specified relationship with the consumer is selected for presentation. In other words, selecting the subset of content entails first selecting a subset of sharers that have the specified relationship with the consumer, which means that the sharers are also filtered. As such, Hickman teaches filtering sharers based on their type of social status with a consumer.
Calabria discloses providing a user with reviews (i.e., comments) as content [par. 77], where the authors of the reviews (i.e., commenters) have a social relationship with the user (e.g., friend, close friend, spouse, co-worker, schoolmate, etc.) [pars. 34, 39, 41, and 45]. The filtering of sharers taught by Hickman, when combined with Calabria’s disclosure of providing comments with commenters having a social relationship with a user, clearly teaches filtering the commenters based on their type of social status with the user, as required by the claims. It is noted that Calabria already teaches sorting of commenters based on type of social status, and that Hickman is used to teach the same with respect to filtering.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24-26 and 28-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calabria (US Pub. 20060143066) in view of Hickman (US Pub. 20120084667).
Referring to claim 21, Calabria discloses a method comprising: 
receiving, over a network [fig. 14, network 184], a request from a user to view an online content website, said website comprising content and a list of comments associated with a set of commenters [par. 77; a user visits a website that provides reviews (i.e., comments) as part of its content]; 
accessing, via a computing device [fig. 14, webserver 190], a user profile associated with the user, the user profile comprising information [pars. 32 and 37; when the reviews are requested, a user ID is used to retrieve a user profile; the user profile provides access to the user’s social network information] indicating a type of social status with a set of users [fig. 4; pars. 34, 39, and 45; the social network information includes relationship type between the user and other users such as the authors of the reviews (e.g., friend, close friend, spouse, co-worker, schoolmate, etc.)]; 
identifying, via the computing device, for each of the set of commenters, a type of social status indicating a type of relationship with the user [fig. 4; pars. 41 and 45; note determining of relationship type between the user and the authors]; 
...communicating, over the network, said online content website, said communicated website comprising said content and said modified list of comments [par. 77; the reviews are presented to the user via the website].
Calabria does not appear to explicitly disclose filtering, via the computing device, said set of commenters to identify a subset of commenters based on said type of social status; and modifying, via the computing device, said list of comments based on said identified subset of commenters.
However, Hickman discloses filtering, via the computing device, said set of commenters to identify a subset of commenters based on said type of social status; and modifying, via the computing device, said list of comments based on said identified subset of commenters [pars. 105-107 and 119; sharer content is retrieved in response to receiving request from a consumer (i.e., user); a subset of the sharer content is selected for presentation based on relationship type (e.g., “Family” or “Acquaintance”) between each sharer and the consumer].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify presentation of reviews taught by Calabria so that the reviews are filtered by relationship type as taught by Hickman. The motivation for doing so would have been to allow the user to be presented with more relevant content [Hickman, par. 3].
Referring to claim 22, Calabria discloses analyzing said set of commenters based on said social status information [fig. 4; pars. 34, 39, 41, and 45; note determining of relationship type between the user and the authors]. Hickman discloses determining said subset of commenters based on said analysis, said subset comprising commenters that correspond to the set of users [par. 119; the subset of the sharer content is selected for presentation based on relationship type between each sharer and the consumer].
Referring to claim 24, Calabria discloses wherein said subset of commenters are users that have a type of social status within said user profile [pars. 32, 37, 41, and 77; note the user profile provides access to the user’s social network information].
Referring to claim 25, Calabria discloses wherein said filtering comprises: ranking, based on said type of social status of each commenter, said list of comments, wherein said modified list of comments is based on said ranking [par. 45; the reviews are sorted based on relationship type between the user and the authors].
Referring to claim 26, Calabria discloses wherein said type of social status comprises at least one of a social networking friend, a contact, a favorite [pars. 33, 34, 39, 45, and 100; note relationship type can be friend, close friend, spouse, co-worker, schoolmate, etc.].
Referring to claim 28, Calabria discloses wherein said modified list of commenters comprises commenters with a contact type of social status being ranked at least above said social networking friend types [pars. 33, 34, 39, 45, and 100; certain types of relationships are ranked higher than other types].
Referring to claim 29, Calabria discloses wherein information indicating said type of social status is extracted and stored, wherein analysis on subsequent sites is based on said stored social status information [figs. 4 and 5; pars. 36-40; the social network information (including relationship type) is stored in data structures].
Referring to claim 30, Calabria discloses wherein said user profile comprises data from a plurality of websites on the network [par. 38; the social network information is retrieved from existing repositories, including online repositories (e.g., Yahoo)].
Referring to claim 31, see at least the rejection for claim 21. Calabria further discloses a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, such that when a computing device executes the instructions to perform the claimed method [fig. 14, web server 190].
Referring to claim 32, see the rejection for claims 22 and 23.
Referring to claim 33, see the rejection for claim 24.
Referring to claim 34, see the rejection for claim 25.
Referring to claim 35, see the rejection for claim 26.
Referring to claim 36, see the rejection for claim 29.
Referring to claim 37, see the rejection for claim 30.
Referring to claim 38, see at least the rejection for claim 21. Calabria further discloses a computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor to perform the claimed steps [fig. 14, web server 190].
Referring to claim 39, see the rejection for claims 22 and 23.
Referring to claim 40, see the rejection for claim 25.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calabria and Hickman in view of Davi et al. (US Pub. 20090271524).
Referring to claim 27, Calabria discloses wherein said modified list of commenters comprises commenters with a favorite type of social status being ranked above other types.
Calabria and Hickman do not appear to explicitly disclose wherein said modified list of commenters comprises commenters with a favorite type of social status being ranked above other types.
However, Davi discloses wherein said modified list of commenters comprises commenters with a favorite type of social status being ranked above other types [pars. 44 and 45; user profiles can identify a commenter as a “favorite” user].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify relationship types taught by the combination of Calabria and Hickman to include favorites as taught by Davi. The motivation for doing so would have been to allow the user to be presented with reviews according to particular preferences, thereby providing the user with more relevant information [Davi, pars. 1, 44, and 45].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157